Citation Nr: 0519253	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic disorder (PTSD) from April 16, 2002, to 
January 2, 2004.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from January 2, 2004.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for exposure to Agent 
Orange.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1971 to May 
1974.  The record contains a May 2003 Administrative Decision 
that for a period of service from December 1, 1976, to May 
31, 1978, the veteran's discharge from service was considered 
to be under other than honorable conditions for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied claims of service connection for 
hepatitis C, hypertension, and exposure to Agent Orange, and 
granted a claim of service connection for PTSD with an 
initial disability evaluation of 10 percent, effective April 
16, 2002.  A February 2004 Decision Review Officer 
determination granted an increased rating of 50 percent for 
PTSD from January 2, 2004 (the date of an increase in 
severity of the disability).  On the veteran's substantive 
appeal, he stated that the 50 percent rating should have 
commenced at the date of grant of service connection, and 
that he was entitled to a rating in excess of 50 percent for 
the entire period.  

Although an increased rating was granted, the veteran's 
appeal remains pending because the maximum schedular was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Additionally, as reflected on the cover page of this 
decision, proper adjudication of the veteran's claim requires 
an evaluation during two discrete time periods.  The first 
period extends from April 16, 2002, the effective date of the 
award of service connection, to January 2, 2004, when the RO 
increased the rating for the veteran's disability to 50 
percent.  The second period is from January 2, 2004.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of entitlement to an increased evaluation for PTSD 
(regarding the discrete time periods mentioned above), and 
entitlement to service connection for hepatitis C, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The record lacks evidence that the veteran incurred 
hypertension during his first period of service (April 1971 
to May 1974).

2.  The veteran had a second period of military service from 
December 1, 1976, to May 31, 1978.  In May 2003, the RO 
issued an administrative decision that the character of 
appellant's discharge makes him ineligible to receive VA 
disability compensation benefits based upon this period of 
service.  The administrative decision has not been appealed 
and is not before the Board. 

3.  The record contains no evidence of a current disability 
associated with presumed Agent Orange exposure.



CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 5107, 5303, 7105 (West 2002); 38 C.F.R. §§ 
3.12, 3.303, 3.307, 3.309, 20.202, 20.204 (2004).

2.  No current disability is shown to have been caused by 
exposure to Agent Orange.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are assessed before proceeding to the 
merits.  In this case, the RO sent an April 2004 letter 
informing the veteran that a claim of service connection 
requires at least that the veteran identify a disability that 
was incurred in or aggravated by service.  The veteran did 
not specify the disease from which he suffered that was 
connected to exposure to Agent Orange.  As a legal matter, VA 
does not grant benefits for plain exposure to Agent Orange, 
rather, the veteran is entitled to benefits if the presumed 
exposure to Agent Orange causes a disability.  Regulation 
provides that VA shall assist in developing a claim under the 
VCAA when it receives a "substantially complete 
application," which is defined in part as including "the 
benefit claimed and any medical condition(s) on which it is 
based."  38 C.F.R. § 3.159(a)(3) (emphasis added).  Because 
the veteran never provided that information to complete his 
application even after the RO asked for it, the other 
provisions of the VCAA are not applicable to the veteran's 
service connection claim for exposure to Agent Orange.

In terms of the veteran's claim of service connection for 
hypertension, the assertion regarding the veteran's second 
period of service is also without legal merit and therefore 
the VCAA does not apply to that matter.  In terms of a claim 
of service connection for hypertension in relation to the 
first period of service, the veteran received appropriate 
notification of which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf in an April 2002 letter, a 
November 2002 letter, a February 2004 statement of the case, 
and an April 2004 letter.  Moreover, the latter three 
documents provided the substantive standard to establish 
entitlement to service connection.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The veteran also received appropriate notice prior to the 
August 2003 rating decision on appeal in compliance with 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), and he was 
generally advised to submit any additional evidence that 
pertained to the matter.  Id. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained the veteran's service medical 
records, and post-service treatment records from Kaiser 
Permanente and the Palo Alto VA medical facility.  As 
illustrated further herein, the veteran's service medical 
records concerning his first period of service (as well as 
the post-service records) do not establish that the veteran 
suffered an event, injury, or disease in service, or had a 
disease listed in 38 C.F.R. § 3.309 manifesting during an 
applicable presumptive period.  Therefore, a medical 
examination is not necessary to decide the claim as per 
38 C.F.R. § 3.159(4).  

For all of the foregoing, VA has fulfilled its duties to the 
veteran for the matters decided below.  

Hypertension

First Period of Service

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  One of the chronic diseases subject to presumptive 
service connection is cardiovascular-renal disease, including 
hypertension.  38 C.F.R. §§ 3.307, 3.309(a).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records from the veteran's first period of 
service contain an August 1973 dental patient medical history 
questionnaire where the veteran indicated that he did not 
have high blood pressure.  A March 1974 separation 
examination recorded a blood pressure reading of 140/80, and 
a medical assessment found the veteran's vascular system and 
heart were normal.  The records do not otherwise contain a 
diagnosis of or reference to hypertension.  The veteran's 
second period of service (which is not for consideration   as 
discussed further below) showed a hypertensive screen/work-
up.  

The record contains a December 1998 note in the Kaiser 
Permanente records of hypertension, and as of December 2000, 
the veteran had a blood pressure reading of 204/120.  

The record lacks evidence, however, that the veteran incurred 
hypertension during the first period of service.  As such, a 
crucial element of service connection has not been met, and 
the claim is denied.  See Hickson v. West, 12 Vet. App. 247 
(1999) (to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.)  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b).

Second Period of Service

The veteran's initial October 1983 claim of service 
connection for hypertension referred to a date of treatment 
of 1979.  A February 1984 rating decision deferred 
adjudication of the claim pending an Administrative 
Determination concerning the veteran's last period of 
service.  Thereafter, the record contains a March 1984 due 
process letter that informed the veteran of his right to 
submit evidence, retain representation, and attend a personal 
hearing.  The veteran did not appear to submit evidence, and 
in fact, the RO failed to issue an Administrative Decision at 
that time.

When the veteran filed an April 2002 claim of service 
connection for hypertension, the RO sent a March 2003 letter 
that parlayed similar information as the March 1984 
correspondence.  Of record is a May 2003 Administrative 
Determination that decided that veteran's discharge from the 
United States Navy for the period of service from December 1, 
1976, to May 31, 1978, was considered to under other than 
honorable conditions for VA purposes.  

Shortly thereafter the veteran filed a statement that, in 
essence, he no longer claimed any kind of compensation for 
the latter time period.  Rather, he claimed compensation for 
the time he served in Vietnam (the first period of service).

As such, it is evident that the veteran did not appeal the 
May 2003 determination that had the effect of barring his 
entitlement to VA compensation benefits.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.202.  Because the veteran has not initiated an appeal in 
regard to the administrative decision, the Board does not 
have jurisdiction to review the matter of veteran's character 
of service.

Basic entitlement to disability compensation or pension 
benefits presupposes that the veteran was discharged under 
other than dishonorable conditions.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.4.  The VA Administrative Decision found 
that the veteran's discharge was under other than honorable 
conditions, and the Board does not currently have 
jurisdiction to review that determination.  Further, in view 
of that decision, there is a legal bar to awarding the 
benefits requested on the merits.  The instant appeal 
regarding a claim of service connection for hypertension 
regarding the veteran's second period of service is therefore 
dismissed.

Exposure to Agent Orange

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well 
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. Court 
of Appeals for Veterans Claims noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Here, the veteran has not identified any symptoms or 
disability from which he suffers as a result of exposure to 
Agent Orange, and consequently, he cannot be service-
connected for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for exposure to Agent 
Orange is denied.  


REMAND

In light of the VCAA, further evidentiary development is 
needed.

PTSD

The veteran is seeking an increased rating effective the date 
of the grant of service connection (April 16, 2002).  
Considering this, it appears that there are outstanding and 
relevant records that the RO should attempt to obtain.

The record contains a November 2002 letter from the RO to 
Kaiser Permanente seeking records on the veteran's behalf for 
the claimed conditions of high blood pressure, and hepatitis 
C.  The letter did not refer to PTSD, or any treatment 
records thereof.  

Thereafter, in a December 2002 letter, the veteran asserted 
that he was currently in the process of seeing a clinical 
psychologist at the Kaiser Permanente in Redwood City, "a 
Dr. Kay."  He then sent in an April 2003 VA Form 21-4142 (an 
Authorization and Consent to Release Information form in 
response to a VCAA notification letter), with an attached 
business card from Folling Key, Ph.D., Department of 
Psychiatry, Kaiser Permanente, Redwood City, California.  

Because these records potentially could offer probative 
evidence concerning the time period prior to the effective 
date of the grant of the 50 percent increased rating (that 
is, pre-January 2, 2004, for which the veteran seeks an 
increased rating based on the severity of his service-
connected PTSD), the RO should attempt to get these records.  

The issue of entitlement to a rating in excess of 50 percent 
from January 2, 2004, is inextricably intertwined with the 
issue of entitlement to an initial rating in excess of 10 
percent from April 16, 2002, to January 2, 2004.  As such, 
that issue is not ready for final appellate action.  

Hepatitis C

The veteran's service medical records concerning his first 
period of service (April 1971 to May 1974) indicates that a 
March 1969 enlistment examination found no identifying body 
marks, scars, and tattoos.  A December 1972 periodic physical 
found multiple body tattoos.  A March 1974 Report of Medical 
Examination found that the veteran had a tattoo of two hearts 
and flowers and words in the mid-upper left arm.  

In terms of the second period service that ended in a 
discharge under other than honorable conditions (December 1, 
1976, to May 31, 1978), a May 1979 Report of Medical 
Examination found what appears to be twelve additional 
tattoos.  The examiner also recorded a drug history of 
intravenous crystal methamphetamine and heroin, and 
inhalation of crystal methamphetamine and marijuana.  

Records from Kaiser Permanente contain a July 1998 noted for 
positive HCV antibodies.  An April 1999 follow-up on the 
veteran's chronic hepatitis C noted that he had been on 
Intron A since October 1998.  A May 1999 follow-up on chronic 
hepatitis C noted that the veteran was a non-responder to 
Intron A.  A December 1999 follow-up for chronic hepatitis C 
noted that the veteran declined Rebetron.  The veteran was 
advised to stop drinking alcohol.  In June 2002 the veteran 
was diagnosed as having stable chronic hepatitis C.  

The RO sent the veteran a November 2002 letter asking him to 
determine whether any of the recognized risk factors 
applied-like, accidental exposure to blood by health care 
workers, intravenous drug use, or other direct percutaneous 
(through the skin) exposure to blood such as tattooing.  The 
veteran did not send in a response to the request for 
information regarding medically accepted risk factors.  

At an April 2003 VA examination concerning PTSD, the veteran 
denied any previous hospitalizations except for a 30-day 
inpatient substance abuse program at a private facility in 
1979 for the problem of alcohol dependence.  The veteran 
reported a remote history of hallucinogen and stimulant abuse 
but denied any more recent use.  Other references to risk 
factors are contained in VA Palo Alto treatment records.

Because of the notation of tattoos during the veteran's first 
period of service, and the current diagnosis of chronic 
hepatitis C of record, he should be afforded a VA medical 
examination for the purposes of an etiology opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should attempt to obtain any 
relevant medical records from Kaiser 
Permanente, Department of Psychiatry, 
concerning treatment of the veteran's 
mental health (including PTSD).  The RO 
should include a reference to Follin 
Key, Ph.D., in its inquiry. 

2.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  Based upon 
a comprehensive review of the available 
medical records and the veteran's 
medical history, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's chronic hepatitis C is 
related to the veteran's first period 
of service (April 1971 to May 1974), as 
opposed to the veteran's second period 
of service (December 1, 1976, to May 
31, 1978) and any post-service 
incidences.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of entitlement to 
an initial rating in excess of 10 
percent from April 16, 2002, to January 
2, 2004, and a claim of entitlement to 
a rating in excess of 50 percent from 
January 2, 2004, and a claim of service 
connection for hepatitis C.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


